Third District Court of Appeal
                               State of Florida

                       Opinion filed October 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1515
                      Lower Tribunal No. F06-27519
                          ________________


                       Roque Esteban Calafell,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Marisa Tinkler Mendez, Judge.

     Roque Esteban Calafell, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and HENDON, JJ.

     PER CURIAM.
      Affirmed. See Calafell v. State, 220 So. 3d 490 (Fla. 3d DCA 2017).

See also Ramirez v. State, 47 Fla. L. Weekly D1823, 2022 WL 3903532 at

*1 (Fla. 3d DCA Aug. 31, 2022) (“A motion to correct illegal sentence under

rule 3.800(a) is not cognizable where, as here, the defendant seeks to

challenge the validity of the conviction and, only by extension, the ‘legality’

of the resulting sentence”) (citing Planas v. State, 271 So. 3d 76 (Fla. 3d

DCA 2019); Lopez v. State, 2 So. 3d 1057, 1059 (Fla. 3d DCA 2009); Morgan

v. State, 888 So. 2d 128, 129 (Fla. 3d DCA 2004) (acknowledging “a motion

to correct illegal sentence is an appropriate procedure for challenging a

sentence, but not a conviction”); Coughlin v. State, 932 So. 2d 1224, 1225

(Fla. 2d DCA 2006) (holding “a traditional double jeopardy challenge attacks

both the conviction and, by default, the sentence, while rule 3.800(a) is

limited to claims that the sentence itself is illegal, without regard to the

underlying conviction”)); Mansfield v. State, 911 So. 2d 1160, 1179-80 (Fla.

2005) (“It is well established that an indictment which charges premeditated

murder permits the State to prosecute under both the premeditated and

felony murder theories”) (quoting Parker v. State, 904 So. 2d 370, 382-83

(Fla. 2005)).




                                      2